DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1-21 are pending in the instant application; claim 21 is amended; claims 22-23 are cancelled; and claims 1-21 are the subject of the Office Action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2020 was filed after the mailing date of the application on December 18, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Enclosed with this Office 

Examination Considerations
Applicant's Amendments filed September 3, 2020 have been received and entered into the present application. Claims 1-21 are pending and are herein examined on the merits.
Applicant's Arguments, filed September 3, 2020 have been fully considered. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Applicant’s Terminal Disclaimer, filed September 3, 2020 is entered and approved.

Claim Rejections - 35 USC § 112 – Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Response to Applicant’s Arguments:
Applicant traverses rejection and alleges that the making and use of the current claims would not require undue experimentation. Applicant argues that the application is directed to a genus of autoimmune disorders and allege there is reasonable correlation between the disclosed species of disorders. Applicant further argues that CRP and Sedimentation Rate are markers of rheumatoid arthritis and that both were reduced in a patient with severe arthritis who reported feeling fine; alleging this sets an example of the combination being effective against autoimmune disorders. Applicant further recites case law to further bolster argument that undue experimentation would not be required in the instant application.
Applicant’s arguments are found unpersuasive for reason of record. Applicant is reminded that cited art has indicated that both antihistamines and leukotriene receptor antagonists have not demonstrated effective therapy for rheumatoid arthritis. Furthermore, Applicant points to the example where the specification discloses treating autoimmune neutropenia in a patient with severe rheumatoid arthritis and steroid induced diabetes mellitus. Applicant focuses on CRP and Sedimentation Rate Reduction, however, that patient as disclosed by the specification was receiving Mayo Clin Proc., 2000, 75, pp.69-74), prednisone and methotrexate in combination is a known therapeutic combination strategy for rheumatoid arthritis. Matteson teaches that methotrexate is a disease-modifying antirheumatic drug (DMARD) that for patients with acute and severe disease should be combined with prednisone (p.70, col.2, para.1). Matteson establishes that it is a well-known strategy to administer prednisone and methotrexate for treating severe rheumatoid arthritis, of which the Applicant’s example employed while treating autoimmune neutropenia. Applicant has not established that the claimed combination even had any effect on treating rheumatoid arthritis, thus further undue experimentation would be required to establish the claimed combination would provide the claimed method. Therefore Applicant’s arguments are found unpersuasive and the rejection is maintained.

Modified Rejection: (Necessitated by Amendment)
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors include, but are not limited to:

	(B) 	The nature of the invention;
	(C) 	The state of the prior art;
	(D) 	The level of one of ordinary skill;
	(E) 	The level of predictability in the art;
	(F) 	The amount of direction provided by the inventor;
	(G) 	The existence of working examples; and
	(H) 	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The standard for determining whether the specifications meets the enablement test was first stated in Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916), and asks if the experimentation needed to practice the invention undue or unreasonable.
The claimed invention is enabled if any person skilled in the art can make and use the invention without undue experimentation.  The focus is on 'undue' rather than on 'experimentation' (In re Wands, at 737, 8 USPQ2d at 1404; see also United States v. Teletronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988)).
A patent need not teach what is well known in the art (In re Buchner, 929 F.2d 660, at 661, 18 USPQ2d 1331, at 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, at 231 USPQ 81, at 94 (Fed.Cir. 1986), cert. denied, 480 U.S. 947 (1987); Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, at 1463, 221 USPQ 481, at 489 (Fed. Cir. 1984)).
Determining whether claims are sufficiently enabled by the specification is based on underlying findings of fact.  In re Vaeck, 947 F.2d 488, at 495, 20 USPQ2d 1438, at 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, at 576, 224 USPQ 409, at 413 (Fed. Cir. 1984).

The Breadth of the Claims


The Nature of the Invention, and the Level of One of Ordinary Skill
As it is with many inventions in the field pharmacology, the art is multidisciplinary.  Applicants' claimed invention relates to a few of the core technologies and scientific concepts.  In particular, the claimed invention requires treating the autoimmune disorder rheumatoid arthritis with the combination of levocetirizine, an antihistamine, and montelukast, a leukotriene receptor antagonist.
Those of skill in the art have a strong understanding of the relationship of eliciting a response to treating a disorder and the functional limitations of the claimed invention.  Where the specification failed to provide guidance, the person of ordinary skill in the art would be capable of identifying the appropriate art for the requisite guidance.  Accordingly, those of ordinary skill in the art would understand that certain amounts of experimentation with similarly related inventions may be required.  For example, as it relates to Applicants' claimed invention, one of ordinary skill in the art may find that some experimentation is necessary to assert that the claimed combination serves as a definitive method for treatment of rheumatoid arthritis.

The Amount of Guidance, and the Existence of Working Examples
In the Background, the Applicant summarizes the basis for autoimmunity and the responses involved.  The applicant discusses interaction of T-cell and B-cell responses.  The Applicant teaches the difficulty to establish causality where diagnosis can be determined by direct and indirect evidence.  The Applicant further discloses how autoimmune diseases are categorized, systemic or organ specific, and discloses the therapeutic approaches.  
In the Summary, Applicant indicates that the invention is directed to a method of autoimmune disorders through the administration of a therapeutically effective combination of levocetirizine and montelukast further discussing embodiments of the claimed invention. In the Detailed Description, Applicant summarizes embodiments of the related combination being treatment of acute, subacute and chronic inflammation. Applicant discusses that the combination provides synergistic effects and unexpected results in patients with influenza, common cold, allergic rhinitis and inflammation.  
Applicant discloses only two specific treatment examples for autoimmune disorders, 1) idiopathic thrombocytopenia purpura (ITP) and 2) autoimmune neutropenia with steroid induced diabetes mellitus. Applicant discloses anti-inflammatory synergy with the claimed combination of levocetirizine and montelukast for treating ITP patients (see specification, p.39, [0132]) and further discloses synergistic anti-inflammatory activity for treating autoimmune neutropenia with the added improvement of lowering steroid use that allowed for reduction in steroid induced diabetes mellitus (p.44, [0177]). 
 
The State of the Prior Art, and the Level of Predictability in the Art
A number of scientific challenges are present in asserting the treatment of rheumatoid arthritis based on the disclosed treatment of ITP and autoimmune neutropenia.  Generally, there are a number of art-related disclosures that illustrate that the art as it pertains to the claimed invention is unpredictable.
Rheumatoid arthritis, while considered an autoimmune disorder, has been investigated for approaches for treatment through understanding the pathophysiology and etiology. A few challenges arise when asserting the claimed combination treats rheumatoid arthritis. For example, levocetirizine is an antihistamine (H1 receptor antagonist), where antihistamines have demonstrated to not effectively provide treatment for rheumatoid arthritis. Wilson, D.C. (Europe PMC, 1952, p.38-39) teaches the effect of an antihistamine, Phenergan, on rheumatoid arthritis. Wilson teaches nine in-patient (with two out-patient) cases of rheumatoid arthritis being administered a range from 100 mg to 250 mg of the antihistamine Phenergan (p.38, col.1-2, bridging para). Wilson teaches that no objective change or further deterioration occurred post administration (p.39, Table). Wilson even postulates that rheumatoid arthritis is not an allergic response (p.39, col.1, para.1), which antihistamines often provide benefit for allergic responses.  Permin et al. (Allergy, 1981, 36, pp.435-436) further teaches the possible role of histamine in rheumatoid arthritis. Permin teaches that previous study demonstrated histamine release with rheumatoid arthritis patients, however further 
Furthermore, montelukast is a leukotriene D4 receptor antagonist where previous studies have indicated that leukotriene B4 is likely involved in rheumatoid arthritis. Mathis et al. (Autoimmun Rev., 2007, 7(1): 12-17) teaches the role of leukotriene B4 receptors in rheumatoid arthritis; teaching that it plays a critical role in recruitment of leukocytes to the inflammatory cites and that mice models that lack either the deficient in the enzyme for leukotriene B4 synthesis or the deficient in the receptors are protected from even developing rheumatoid arthritis (p.12, Take home message, bullet 4). Mathis further teaches that while leukotriene B4 receptors are a target in rheumatoid arthritis, no clear drug candidate has emerged in over the 25 years of studies. Applicant has not even provided guidance as to the role of targeting leukotriene D4 receptors for treating rheumatoid arthritis.
Furthermore, Applicant provides no treatment examples of an autoimmune disorder that requires the combination of three active agents (levocetirizine and montelukast with filgrastim or lenalidomide). Applicant does not even provide a scope of disorder for which such a combination would be required and provide treatment.

The Quantity of Experimentation
Based on the art cited above, the unresolved issues in the relevant art pertaining to treating rheumatoid arthritis with the combination of levocetirizine and montelukast, is that one cannot infer from the disclosed treatment of the autoimmune diseases of ITP and autoimmune neutropenia with the claimed combination that it indicates treatment of rheumatoid arthritis.  
Prior art has demonstrated that antihistamines do not uniformly provide treatment for rheumatoid arthritis, that one would have to further determine what patient would actually respond to treatment. Prior art also further indicates that leukotriene B4 receptors, not D4 receptors, are involved with rheumatoid arthritis and further indicate a drug candidate still has not emerged for treating the disease through leukotriene B4 antagonism. Applicant is claiming combining two types of drugs that have not been indicated as an actual treatment for rheumatoid arthritis. Thus one to enable the claimed method, would have to do further undue experimentation to even determine whether a patient would respond to treatment of the antihistamine levocetirizine and the leukotriene D4 antagonist montelukast. Even further, undue experimentation would be required to enable the use of treatment of autoimmune disorders generally with the claimed combination of three active agents.
Accordingly, in order to enable the invention as claimed, one of ordinary skill in the art would have to resort to undue experimentation.

Claim Rejections - 35 USC § 103 – Withdrawn
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over May et al. (WO 2011/159821 A1; cited in IDS).

Applicant has amended claim, changing the scope such that the rejection is obviated. Subsequent to amendment, the rejection is withdrawn.

Double Patenting – Withdrawn
Claims 21-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,669,026 B2 and claims 1-20 of U.S. Patent No. 10,201,537 B2 is withdrawn.

Applicant has cancelled claims 22 and 23 thus rendering the rejection moot to those claims. Applicant has further filed a terminal disclaimer thus obviating the rejection over claim 21. Subsequent to cancellation and filing, the rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/Examiner, Art Unit 1629